                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TIFFANY COOPER,

                Plaintiff,                             17cv1464
                                                       ELECTRONICALLY FILED
                        v.

CHIPPEWA TOWNSHIP and CLINT
BERCHTOL,

                Defendants.



                                   MEMORANDUM ORDER

       Before the Court in this employment discrimination case is Defendants’ Motion for

Summary Judgment (doc. no. 45) and Brief in Support of same. Doc. no. 46. Plaintiff filed a

Response opposing the Motion (doc. no. 49), making the matter ripe for adjudication.

       Summary judgment may be granted if, drawing all inferences in favor of the non-moving

party, “the movant shows that there is no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Melrose, Inc. v. City of

Pittsburgh, 613 F.3d 380, 387 (3d Cir. 2010). A fact is “material” if proof of its existence or

non-existence might affect the outcome of the suit under applicable law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); see also Lamont v. New Jersey, 637 F.3d 177, 181 (3d

Cir. 2011). In reviewing a motion for summary judgment, the Court does not make credibility

determinations, and summary judgment is “inappropriate when a case will turn on credibility

determinations.” El v. Southeastern Pennsylvania Transp. Authority, 479 F.3d 232 (3d Cir.

2007), citing Anderson, 477 U.S. at 255.
       Because the instant case is an employment discrimination case under Title VII and the

Pennsylvania Human Relations Act, the Parties to this action are subject to a three-part burden

shifting framework. Anderson v. Boeing Co., 694 Fed. Appx. 84, 86 (3d Cir. 2017) (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). First, the employee must establish a

prima facie case of discrimination or retaliation, which, if successful, raises an inference of

discrimination or retaliation. Anderson, 694 Fed. Appx. at 86. “After a prima facie case is

established, the burden of production shifts to the employer to articulate a legitimate,

nondiscriminatory reason for its action or decision.” Id. If the employer establishes such a

reason, the burden shifts back to the employee to those by a preponderance of the evidence that

the employer’s proffered reason is pretextual. Id.

       Turning to the instant matter, Defendants indicated that for purposes of their Motion for

Summary Judgment, they would not challenge Plaintiff’s prima facie case. Defendants then set

forth their reasons for declining to place Plaintiff in a full time position. Defendants contended

that these reasons were legitimate and nondiscriminatory.

       Plaintiff argues that Defendants’ reasons were pretextual and that Plaintiff was passed

over for a full time position because she was a female part time employee who had taken

maternity leave.

       The evidence supporting Defendants’ and Plaintiff’s respective positions largely turns on

testimony – primarily the testimony of Chief Berchtold and Mark Taylor on behalf of Defendants

who explained during their depositions why Plaintiff was passed over for the full time position.

Plaintiff provided her own explanation as to why Defendants’ reasons were pretextual and

insufficient. Testimony requires a credibility determination, which this Court is not permitted to

make under these circumstances. Because the Court finds that the decision to grant or deny



                                                     -2-
summary judgment in this matter turns on the credibility of the Parties, summary judgment is

inappropriate.

       AND NOW, this 3rd day of October, 2018, the Court hereby DENIES Defendants’

Motion for Summary Judgment. Doc. no. 45.

                                            s/ Arthur J. Schwab
                                            Arthur J. Schwab
                                            United States District Judge

cc:    All ECF Registered Counsel of Record




                                                  -3-
